Del Vecchio, J.
On September 5, 1966 the dead bodies of Mr. and Mrs. Di Costanzo were discovered in their home. The medical examiner, by whom autopsies were performed on September 6, expressed an opinion that death had occurred at least two days prior thereto. Defendant, who was being held in Jefferson County Jail on a traffic charge, was interviewed by the State Police and an Assistant District Attorney of Onondaga County in the early morning of September 6. After the Miranda warnings had been given, defendant said ‘ ‘ I wanted to get this off my chest ’ ’ and gave the details as to the manner in which he had killed his parents and what he had been doing between the time of the killings and his arrest for a traffic violation.
On September 29, 1966 defendant was arraigned on an indictment charging him with two counts of murder, first degree. In November he was examined by a psychiatrist at the request of his attorneys. In February, 1967, after all other preliminary motions had been decided, a Huntley hearing was held and on March 17 the Trial Judge rendered a decision in which he found that defendant’s oral admissions were voluntary beyond a reasonable doubt and admissible upon the trial.
On the morning of June 8, 1967 just before proceeding to draw a jury, defendant, in the Judge’s chambers, for the first time expressed his desire to waive a jury trial. He was thereafter given an opportunity to prepare a written instrument to comply with section 2 of article I of the New York State Constitution. In presenting the written application counsel stated that defendant desired ‘ ‘ to proceed with trial before the Court alone ’ ’. The application was denied in the exercise of judicial discretion. After the jury had been drawn and accepted, the request was renewed and again denied. The jury returned a verdict of murder in the first degree on the first count and murder in the second degree on the second count. Defendant *252appeals upon the sole ground that it was reversible error to deny the application to waive a jury trial. No claim is made that defendant did not receive a fair and impartial trial by the jury nor that the evidence did not support the.verdicts.
Since the record did not disclose the facts considered by the Trial Judge nor his reasons for the denial of the requested jury waiver, we remitted for further proceedings in accordance with a memorandum. (30 A D 2d 769.)
At the hearing conducted pursuant to the order of this court it was conceded that prior thereto defendant had offered no reasons in support of his request but contended then, as he does now, that the waiver was a matter of absolute right. It is now settled that a defendant does not have an absolute right to waive a trial by jury and that the Trial Judge does have a limited discretion to deny such a request. (People ex rel. Rohrlich v. Follette, 20 N Y 2d 297.) In our opinion the reasons adduced at the hearing do not overcome the ‘'compelling ground arising out of the attainment of the ends of justice ” which required that the request be denied. (People v. Duchin, 16 A D 2d 483, 485, affd. 12 N Y 2d 351.)
That “ compelling ground” was stated by the Trial Judge in his decision reaffirming his earlier denial of the jury waiver —viz., the fact that a trial on the merits by the Judge alone would deprive defendant of a second determination, by a jury, of the voluntariness of inculpatory statements made by defendant, which had already been found to be voluntary, after a Huntley hearing, by the Judge who was about to start the trial on the indictment.
The dissent suggests that this disadvantage could have been overcome by a transfer of the case to a different Judge for trial. However, no request for such a transfer was ever made by defendant and it is apparent that when the requests to waive the jury were made, on the day the case was scheduled for jury selection, everyone involved contemplated that the Judge who had already been engaged in the case would preside at the trial; the only question raised was whether a jury would or would not participate. It now appears from the written statement presented at the hearing that defendant specifically intended that the trial should be had before the same Judge who conducted the Huntley hearing. Even at this late date, defendant himself does not suggest that a change of Judges could or should have been effected to relieve him of the disadvantage of having the voluntariness of his statements ruled on again by the Trial Judge who has frankly stated that he was “hardly likely ’ ’ to “ reverse his finding at the trial that he *253made following the Huntley hearing ’ The procedure adopted by defendant, in making the request to waive the jury and seeking to go to trial before the same Judge who had conducted the Huntley hearing, would have prejudiced his right to a fair trial. (Cf. People v. Pratt, 27 A D 2d 199.)
Furthermore, from the fact defendant had been examined by a psychiatrist before the Huntley hearing, it became apparent that the defense might be, as in fact it was, insanity. This possibility lent added support to the Judge’s conclusion that the ultimate issue of defendant’s legal culpability for the homicides should be determined by a jury rather than by the Judge who had already found that statements made by defendant within a few days after the killings were made under circumstances such as to be admissible on the trial. Such a finding, based upon the evidence presented at the Huntley hearing, might well cast doubt upon a defense of insanity in the eyes of the Judge who had made the finding.
The foregoing circumstances clearly indicate that it served the ends of justice and was for the best interests of the defendant to deny the application. We conclude that upon the record before him at the conclusion of the hearing ordered by this court, the Trial Judge’s denial was a fair and proper exercise of discretion.
Accordingly, the order and the judgment of conviction should be affirmed.